Citation Nr: 1118049	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 as a result of medical treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1962.  He died on March [redacted], 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO in Little Rock, Arkansas, which denied the appellant's claims.  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008, as the result of urosepsis.

2.  During his lifetime, the Veteran was not in receipt of service connection for any disability.

3.  There are no service treatment records showing diagnosis or treatment for any bowel or artery disability.  

4.  The competent evidence of record does not demonstrate that the veteran's death was actually caused by VA hospitalization or medical or surgical treatment, or was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that it was proximately caused by an event not reasonably foreseeable.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Three letters dated in December 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO provided Hupp compliant notice and notice of the elements necessary to substantiate a claim for DIC benefits under 38 U.S.C.A. § 1151.  The letters did not indicate that the Veteran had service-connected disabilities, but he had none during his lifetime.  Although these letters were not sent prior to initial adjudication of the appellant's claims, this was not prejudicial to her, since she was subsequently provided adequate notice in December 2008, she was provided several months to respond with additional argument and evidence and the claim was readjudicated and the Statement of the Case was provided to the appellant in March 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are largely missing.  Only the Veteran's separation from service physical examination report has survived to be associated with the claims file.  The RO had attempted to acquire the Veteran's service treatment records in May 1990 from the National Personnel Records Center (NPRC).  The NPRC indicated that all available records had been sent.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005).  The RO did not notify the appellant that the Veteran's service treatment records were unavailable.  The appellant has made no allegation that the Veteran's cause of death was in any way related to service.  The duty to assist only encompasses those records that might help a claimant substantiate a claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)(holding that relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim);see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Thus, the Board concludes that they are not pertinent to the instant appeal.  Any error in not obtaining conducting additional development for the Veteran's service treatment records is therefore harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The Veteran's VA medical records are in the file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The appellant was afforded a March 2009 medical opinion as to whether the Veteran's cause of death can be directly attributed to a February 2002 laparotomy surgery performed at a VA facility.  The examiner indicated that the operative notes showed normal bowel findings and that there was no basis for associating the Veteran's death to the surgery.  The appellant does not allege and the remaining record does not show any relationship between the Veteran's service and the urosepsis which caused his death.  An opinion is not warranted to investigate that theory of entitlement.  Further opinion is not needed on the claims because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with the veteran's military service or the February 2002 surgery.  The appellant has also suggested an alternative theory of negligence on the part of VA medical care providers in not detecting superior mesentery artery occlusion in the time between February 2002 and March 2008.  The Board concludes an opinion is not needed in this case because the only evidence indicating the VA medical care providers were in any way negligent is the appellant's lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's death is related to VA medical care.  See, e.g., Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As will be discussed below, the appellant offers only her own conclusory opinion regarding causation, without providing competent lay evidence derived from personal knowledge or competent medical evidence.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A.  See id.  As there is no competent evidence of record demonstrating some causal connection, an opinion is not warranted.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  She contends that a February 2002 surgery performed at the North Little Rock, Arkansas, VA Medical Center caused superior mesentery artery occlusion, which led to a gangrenous small bowel and sepsis, and that led to his death, and she contends that VA should have detected the occlusion and prevented the development of a gangrenous small bowel leading to sepsis.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2010).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Certificate of Death states that the Veteran died of urosepsis on March [redacted], 2008.  An autopsy was performed showing that the Veteran suffered from occlusion of the superior mesenteric artery and had a gangrenous small bowel at the time of death.

The Veteran was not service-connected for any disabilities during his lifetime.  At the time of his death, the Veteran was pursuing claims for disability compensation under 38 U.S.C.A. § 1151 related to a February 2002 laparotomy surgery at a VA facility, which will be discussed in greater detail below.  The Veteran's separation from service physical examination did not reveal any abnormalities of the vascular or intestinal systems.

There is no allegation that Veteran was treated for any bowel disorders during service.  The appellant has not argued or offered evidence that the cause of his death was related to service.  The medical evidence of record, including the autopsy report, does not support any relationship to service.  A March 2009 VA medical opinion report was completed reviewing whether the February 2002 surgery caused the Veteran's death, but did not inquire as to whether the Veteran's death was caused or contributed to by a disability related to service.  The Veteran died decades after separation.  The Board finds that the Veteran's death was not caused or contributed to by any disability related to service.  Service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.

As such, the Board finds that the preponderance of the evidence is against the appellant's claim as to service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. DIC under 38 U.S.C.A. § 1151 due to VA Medical Treatment

38 U.S.C.A. § 1151 provides that service connection for the cause of a Veteran's death may be awarded for a qualifying death of a Veteran in the same manner as if such additional disability were service-connected.  The enabling regulation is 38 C.F.R. § 3.361.  

Compensation under 38 U.S.C.A. § 1151 and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151(a) (West 2002).  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and- (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical treatment resulted in a veteran's death.  Merely showing that a veteran received care or treatment and died does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical treatment proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical treatment caused the veteran's death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

The appellant has had two main contentions during the course of this claim.  Originally, the appellant argued that the Veteran's February 2002 laparotomy surgery, performed at VA, had caused the bowel problem that led to the Veteran's death.  The second is contained in her Substantive Appeal.  She argues that the VA was negligent in not detecting and treating the Veteran's ongoing superior mesentery artery occlusion despite receiving extensive care from VA between 2002 and his death in March 2008.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant has not submitted evidence establishing her expertise to offer medical evidence.  She is not a medical professional and does not possess any particular training or experience in a medical setting.  The appellant is not competent to offer medical evidence; all of her statements must be evaluated as lay evidence.  

The appellant has not explained how her statements are supported by her personal knowledge as a lay observer.  The superior mesentery artery is not susceptible lay observation.  As discussed in the autopsy report, the artery supports the function of the intestines.  As to her original contention that the occlusion was the result of the February 2002 surgery, the appellant has offered no description of how she, as a lay observer, could have known about the artery occlusion, that the occlusion was due to the surgery or that the two were at least as likely as not related.  As to her second contention that VA was negligent in not detecting the progressing occlusion, the appellant has offered no description of how she, as a lay observer, could have that particular tests were medically indicated to detect an occlusion, that such tests had not been performed, that the VA medical professionals had failed to exercise the degree of care that would be expected of a reasonable health care provider.  The Board finds that the appellant's lay statements are not competent.  The Board finds, therefore, that her lay statements are without probative weight.

The Veteran's claims file was sent for a March 2009 VA medical opinion regarding the February 2002 surgery.  The Veteran had an exploratory laparotomy for a small bowel obstruction, underwent lysis of adhesions and had an incidental appendectomy.  The operating surgeon remarked that the bowel appeared normal in color and was healthy with normal peristalsis.  The examiner stated that nothing in the report suggested that anyone might reasonably expect there to be any future problem based on the surgical findings in the course of that laparotomy.  The examiner indicated that the autopsy found a gangrenous small bowel due to occlusion of the superior mesenteric vessels.  The examiner indicated that, in his opinion, there was no way that this development might have been foreseen at the time of the laparotomy and evaluation in 2002 and that there was no relationship between the 2002 operation and the condition developing in 2008.  

The Board has also reviewed evidence developed during the course of the Veteran's 38 U.S.C.A. § 1151 claims.  The Board obtained a May 2007 Veterans Health Administration (VHA) opinion regarding the February 2002 surgery.  The opinion provides a thorough history and notes that the Veteran had been hospitalized in July 1998 for evaluation of a change in mental status.  The Veteran "suffered a massive left hemisphere stroke" while hospitalized.  At his August 1998 discharge, the Veteran was noted to have right hemiplegia, a contracted right arm, frozen right shoulder and bilateral above the knee amputations.  His diagnoses included occluded left internal carotid and left vertebral arteries.  This medical history does establish that the Veteran had a history of arterial occlusion, but there is no indication that the Veteran had such a problem in the superior mesentery artery.  The March 2009 VA medical opinion concluded that the 2002 operating notes indicated a healthy small bowel.  While there was a history of occluded arteries, this history was present prior to the 2002 surgery and there is no indication that the VA treatment was in any way responsible for it.  

The Board finds that the preponderance of the evidence is against a finding of a causal relationship between the February 2002 surgery and the cause of the Veteran's death.  The Board also finds that there is no competent evidence of record demonstrating any fault on the part of VA in providing medical care to the Veteran between February 2002 and his death in March 2008.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim for DIC benefits under 38 U.S.C.A. § 1151.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 as a result of medical treatment provided by the Department of Veterans Affairs is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


